DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 19 is objected to because of the following informalities:  Claim 19 is a duplicate of Claim 14 and does not recite any additional limitations. Applicant is encouraged to amend Claim 19 to distinguish it from Claim 14 or alternatively to cancel Claim 19.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  the acronym “R-APS” is used without first being spell out either in Claim 20 or the parent Claim 13. For the sake of clarity, Applicant is encouraged to fully write out terms of art before using an acronym, as they did with other acronyms throughout the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sekhri (US 20180212828 A1), hereafter S1, in view of Yang (US 20160072640 A1), hereafter Y1.
Regarding Claim 1, S1 discloses the below limitation:	propagating, by an inter-connection network node in a multi-ring Ethernet network comprising a major ring with a first ring link failure and a sub-ring (S1 Fig 2 and Fig 4 block 41 showing a multi-ring Ethernet network with a normal configuration), a signal failure (SF) message received in response to a second ring link failure in the major ring, to one or more nodes of the sub-ring (Fig 4 block 43 SF is detected and an R-APS Failure Indication Message (FIM) is transmitted),	wherein the major ring is an Ethernet ring with a fully closed topology (Fig 2 Ring 14; see also Par 22),	the sub-ring is an Ethernet ring that is not fully closed (Fig 2 VRing 22A OR 22B, neither of which are fully closed) and	the inter-connection network node provides an inter-connection between the major ring and the sub-ring (Fig 2 node 12A and 12E which contain channel blocks 24A, 24B and overlap between major ring and VRings (i.e. sub-rings)), wherein:	in response to receiving the SF message, unblocking a Ring Protection Link (RPL) on the sub-ring to allow network traffic through the RPL and avoid loop formation on the multi-ring Ethernet network (Fig 4 block 43 SF is detected in block 43 and block 44 RPL block port removed upon Rx R-APS FIM ; Fig 7 in response to link failure (i.e. SF), RPL Port is unblocked at RPL 12A);	performing a filtering database (FDB) flush at every node on the multi-ring Ethernet network whereby all MAC addresses and related port associations for traffic forwarding are cleared from the FDB (Fig 4 block 44 f) Node Rx R-APS FIM will flush FDB and g) RPL block port removed upon Rx R-APS FIM).

    PNG
    media_image1.png
    786
    715
    media_image1.png
    Greyscale

S1 does not disclose the below limitation:	moving the sub-ring to the ring protection switching state; 
In the same field of endeavor of using RPL blockage to prevent loops in ring networks, Y1 does disclose the below limitation:	the inter-connection network node provides an inter-connection between the major ring and the sub-ring (Y1 Fig 13 interconnect Nodes A 12A and Node C 12C and also Node E 12E), wherein:	in response to receiving the SF message, unblocking a Ring Protection Link (RPL) on the sub-ring to allow network traffic through the RPL and avoid loop formation on the multi-ring Ethernet network (Fig 13 see RPL between Node A of the major ring and Node E of the sub-ring; on receiving a FIM message, RPL owner node unblocks the RPL port);	moving the sub-ring to the ring protection switching state (Par 83 node E12E may detect the failure and may send out a R-APS request message inside the sub-ring to coordinate protection switching with the nodes in the sub-ring); and	performing a filtering database (FDB) flush at every node on the multi-ring Ethernet network whereby all MAC addresses and related port associations for traffic forwarding are cleared from the FDB (Par 83 R-APS request send to all nodes comprises an SF and flush request).
Compare instant Fig. 6 to Y1 Fig. 13 below to see similarities between the logical network diagrams.

    PNG
    media_image2.png
    543
    631
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    887
    700
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of S1 to include performing the steps of RPL blocking and unblocking on the sub-ring as well as the major ring as taught by Y1.  The suggestion/motivation to do so would have been to create redundancy that protects both the major ring and the sub-ring from looping due to signal failure by blocking/unblocking both ends of interconnect nodes. Therefore, it would have been obvious to combine S1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 2, S1 and Y1 disclose the limitations of Claim 1.
S1 further discloses the below limitation:	wherein unblocking includes unblocking of the RPL by RPL owner node and RPL neighbor node on the sub-ring (S1 Par 2 RPL Owner Node is responsible for unblocking its end of the RPL … the RPL Neighbor Node may also participate in the blocking or unblock its end of the RPL).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include unblocking an RPL by being performed by both nodes sharing that connection as taught by S1.  The suggestion/motivation to do so would have been to ensure that the RPL blockage is removed once the issue caused by SF has been addressed. Therefore, it would have been obvious to combine S1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 3, S1 and Y1 disclose the limitations of Claim 1.
S1 does not disclose the below limitation:	wherein propagating comprises sending the SF message with a sub-ring ID on a sub-ring port.
In the same field of endeavor of using RPL blockage to prevent loops in ring networks, Y1 does disclose the below limitation:	wherein propagating comprises sending the SF message with a sub-ring ID on a sub-ring port (Y1 Par 83 node E12E (sub-ring node) may detect the failure and may send out a R-APS request message inside the sub-ring to coordinate protection switching with the nodes in the sub-ring).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include sending an R-APS message inside a sub-ring as taught by Y1.  The suggestion/motivation to do so would have been to perform RPL at the sub-ring level in response to receiving an SF to ensure that the sub-ring does not get stuck in a loop. Therefore, it would have been obvious to combine S1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 4, S1 and Y1 disclose the limitations of Claim 1.
S1 does not disclose the below limitation:	wherein the SF message is received from a network node on the major ring.
In the same field of endeavor of using RPL blockage to prevent loops in ring networks, Y1 does disclose the below limitation:	wherein the SF message is received from a network node on the major ring (Y1 Par 83 node B12B (major ring node) may detect the failure and send a R-APS message to the nodes in the primary ring).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include detecting the SF at a node in the major ring as taught by Y1. Examiner notes that while S1 likely teaches this limitation as it discloses SF messages in a major ring, it doesn’t explicitly disclose that the SF is detect in the major ring. Therefore, examiner has elected to rely on the Y1 reference to teach this limitation explicitly.  The suggestion/motivation to do so would have been to detect an SF and respond, such as by RPL node blocking, in order to prevent a loop from forming in the major ring. Therefore, it would have been obvious to combine S1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 5, S1 and Y1 disclose the limitations of Claim 1.
S1 further discloses the below limitation:	wherein the multi-ring Ethernet network includes one or more additional sub-rings (S1 Fig 2 VRing 22A OR 22B).

    PNG
    media_image4.png
    543
    467
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include one or more additional sub-rings (interpreted as at least two sub-rings in addition to the major ring) as taught by S1.  The suggestion/motivation to do so would have been to provide more redundancy by logically dividing the major ring into different subsections of sub-rings. Therefore, it would have been obvious to combine S1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 6, S1 and Y1 disclose the limitations of Claim 1.
In the same field of endeavor of using RPL blockage to prevent loops in ring networks, Y1 does disclose the below limitation:	wherein the sub-ring is coupled to the major ring through another sub-ring (Y1 Fig 13 where subrings 12E and 12F are coupled to one another, as well as to the major ring 41).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include coupling a sub-ring to the major ring via another sub-ring as taught by Y1.  The suggestion/motivation to do so would have been to provide redundant connections so that a sub-ring can communicate with the major ring via the second sub-ring if its primary link to the major ring is blocked in RPL. Therefore, it would have been obvious to combine S1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 7, S1 discloses the below limitation:	a processor; and a machine-readable medium storing instructions (S1 Fig 11 CPU 310 and MEM 312/ database 320) that, when executed by the processor, cause the processor to:	propagate, in a multi-ring Ethernet network comprising a major ring with a first ring link failure and a sub-ring (Fig 2 and Fig 4 block 41 showing a multi-ring Ethernet network with a normal configuration), a signal failure (SF) message received in response to a second ring link failure in the major ring, to one or more nodes of the sub-ring (Fig 4 block 43 SF is detected and an R-APS Failure Indication Message (FIM) is transmitted),	wherein the major ring is an Ethernet ring with a fully closed topology (Fig 2 Ring 14; see also Par 22),	the sub-ring is an Ethernet ring that is not fully closed (Fig 2 VRing 22A OR 22B) and	the inter-connection network node provides an inter-connection between the major ring and the sub-ring (Fig 2 wherein node 12A and 12E which contain channel blocks 24A, 24B and overlap between major ring and VRings (i.e. sub-rings)), wherein:	in response to receiving the SF message, unblock a Ring Protection Link (RPL) on the sub-ring to allow network traffic through the RPL and avoid loop formation on the multi-ring Ethernet network (Fig 4 block 43 SF is detected in block 43 and block 44 RPL block port removed upon Rx R-APS FIM ; Fig 7 in response to link failure (i.e. SF), RPL Port is unblocked at RPL 12A);	perform a filtering database (FDB) flush at every node on the multi-ring Ethernet network whereby all MAC addresses and related port associations for traffic forwarding are cleared from the FDB (Fig 4 block 44 f) Node Rx R-APS FIM will flush FDB and g) RPL block port removed upon Rx R-APS FIM).
S1 does not disclose the below limitation:	move the sub-ring to the ring protection switching state; and
In the same field of endeavor of using RPL blockage to prevent loops in ring networks, Y1 does disclose the below limitation:	the inter-connection network node provides an inter-connection between the major ring and the sub-ring (Y1 Fig 13 interconnect Nodes A 12A and Node C 12C and also Node E 12E), wherein:	in response to receiving the SF message, unblock a Ring Protection Link (RPL) on the sub-ring to allow network traffic through the RPL and avoid loop formation on the multi-ring Ethernet network (Fig 13 see RPL between Node A of the major ring and Node E of the sub-ring; on receiving a FIM message, RPL owner node unblocks the RPL port);	move the sub-ring to the ring protection switching state (Par 83 node E12E may detect the failure and may send out a R-APS request message inside the sub-ring to coordinate protection switching with the nodes in the sub-ring); and	perform a filtering database (FDB) flush at every node on the multi-ring Ethernet network whereby all MAC addresses and related port associations for traffic forwarding are cleared from the FDB (Par 83 R-APS request send to all nodes comprises an SF and flush request).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of S1 to include performing the steps of RPL blocking and unblocking on the sub-ring as well as the major ring as taught by Y1.  The suggestion/motivation to do so would have been to create redundancy that protects both the major ring and the sub-ring from looping due to signal failure by blocking/unblocking both ends of interconnect nodes. Therefore, it would have been obvious to combine S1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 8, S1 and Y1 disclose the limitations of Claim 7.
S1 further discloses the below limitation:	wherein the inter- connection network node is a network switch (S1 Par 43 node 12 is an Ethernet network switch).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned inter-connection network node to include using a network switch for an interconnection node as taught by S1.  The suggestion/motivation to do so would have been to use a network switch as a node in a ring network because ring networks are commonly composed of switches of that type. Therefore, it would have been obvious to combine S1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 9, S1 and Y1 disclose the limitations of Claim 7.
S1 further discloses the below limitation:	wherein the inter- connection network node is a virtual switch (S1 Fig 2 wherein the sub-rings are virtual rings, and therefore interconnection nodes would also be virtualized; see also Par 22).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned inter-connection network node to include a virtualized interconnection node as taught by S1.  The suggestion/motivation to do so would have been to connect the major ring to a virtualized sub-ring, or to otherwise support a multi-ring network in a fully virtualized network. Therefore, it would have been obvious to combine S1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 10, S1 and Y1 disclose the limitations of Claim 7.
S1 does not disclose the below limitation:	wherein the major ring includes an RPL link independent of the RPL link on the sub-ring.
In the same field of endeavor of using RPL blockage to prevent loops in ring networks, Y1 does disclose the below limitation:	wherein the major ring includes a RPL link independent of the RPL link on the sub-ring (Y1 Par 82 Node B 12B (major ring) and Node E 12E (sub-ring) may independently perform port blocking in response to a detected failed link; Par 13 in which Node B (major ring) has an RPL independent of the Node E (sub-ring) RPL).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned inter-connection network node to include independent RPLs on the major ring and sub-ring as taught by Y1. The suggestion/motivation to do so would have been to use RPL blockage in order to independently prevent loops on the major ring and/or the sub-ring. Therefore, it would have been obvious to combine S1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 11, S1 and Y1 disclose the limitations of Claim 7.
S1 further discloses the below limitation:	wherein the major ring is in the ring protection switching state due to the first ring link failure (S1 Fig 4 c) SF detected and d) Port blocking applied (e.g. ring protection switching state)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned inter-connection network node to include placing the major ring into a ring protection state in response to receiving an SF associate with the major ring as taught by S1.  The suggestion/motivation to do so would have been to prevent a loop from forming due to SF in the major ring. Therefore, it would have been obvious to combine S1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 12, S1 and Y1 disclose the limitations of Claim 7.
S1 does not disclose the below limitation:	wherein the first ring link failure relates to a ring link between the inter-connection network node and a second inter-connection network node.
In the same field of endeavor of using RPL blockage to prevent loops in ring networks, Y1 does disclose the below limitation:	wherein the first ring link failure relates to a ring link between the inter-connection network node and a second inter-connection network node (Y1 Par 68 Node B 12 B and Node C 12 C are interconnecting nodes; Fig 10 shows a failure at Node C).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned inter-connection network node to include detecting a signal failure that has occurred between inter-connection network nodes as taught by Y1.  The suggestion/motivation to do so would have been to detect an SF that could negatively affect both the major ring and sub-ring, and respond by putting both rings into a ring protection state, for example. Therefore, it would have been obvious to combine S1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 13, S1 discloses the below limitation:	A non-transitory machine-readable storage medium comprising instructions (S1 Fig 11 MEM 312), the instructions executable by a processor of an inter-connection network node to:	propagate, in a multi-ring Ethernet network comprising a major ring with a first ring link failure and a sub-ring (Fig 2 and Fig 4 block 41 showing a multi-ring Ethernet network with a normal configuration), a signal failure (SF) message received in response to a second ring link failure in the major ring, to one or more nodes of the sub-ring (Fig 4 block 43 SF is detected and an R-APS Failure Indication Message (FIM) is transmitted),	wherein the major ring is an Ethernet ring with a fully closed topology (Fig 2 Ring 14; see also Par 22),	the sub-ring is an Ethernet ring that is not fully closed (Fig 2 VRing 22A OR 22B) and	the inter-connection network node provides an inter-connection between the major ring and the sub-ring (Fig 2 wherein node 12A and 12E which contain channel blocks 24A, 24B and overlap between major ring and VRings (i.e. sub-rings)), wherein:	in response to receiving the SF message, unblock a Ring Protection Link (RPL) on the sub-ring to allow network traffic through the RPL and avoid loop formation on the multi-ring Ethernet network (Fig 4 block 43 SF is detected in block 43 and block 44 RPL block port removed upon Rx R-APS FIM ; Fig 7 in response to link failure (i.e. SF), RPL Port is unblocked at RPL 12A);	perform a filtering database (FDB) flush at every node on the multi-ring Ethernet network whereby all MAC addresses and related port associations for traffic forwarding are cleared from the FDB (Fig 4 block 44 f) Node Rx R-APS FIM will flush FDB and g) RPL block port removed upon Rx R-APS FIM).
S1 does not disclose the below limitation:	move the sub-ring to the ring protection switching state;
In the same field of endeavor of using RPL blockage to prevent loops in ring networks, Y1 does disclose the below limitation:	the inter-connection network node provides an inter-connection between the major ring and the sub-ring (Y1 Fig 13 interconnect Nodes A 12A and Node C 12C and also Node E 12E), wherein:	in response to receiving the SF message, unblock a Ring Protection Link (RPL) on the sub-ring to allow network traffic through the RPL and avoid loop formation on the multi-ring Ethernet network (Fig 13 see RPL between Node A of the major ring and Node E of the sub-ring; on receiving a FIM message, RPL owner node unblocks the RPL port);	move the sub-ring to the ring protection switching state (Par 83 node E12E may detect the failure and may send out a R-APS request message inside the sub-ring to coordinate protection switching with the nodes in the sub-ring); and	perform a filtering database (FDB) flush at every node on the multi-ring Ethernet network whereby all MAC addresses and related port associations for traffic forwarding are cleared from the FDB (Par 83 R-APS request send to all nodes comprises an SF and flush request).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of S1 to include performing the steps of RPL blocking and unblocking on the sub-ring as well as the major ring as taught by Y1.  The suggestion/motivation to do so would have been to create redundancy that protects both the major ring and the sub-ring from looping due to signal failure by blocking/unblocking both ends of interconnect nodes. Therefore, it would have been obvious to combine S1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 14, S1 and Y1 disclose the limitations of Claim 13.
S1 further discloses the below limitation:	wherein the major ring is in the ring protection switching state due to the first ring link failure (S1 Fig 4 demonstrates the major ring entering ring protection switching state in response to link failure).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include placing the major ring into a ring protection state in response to receiving an SF associate with the major ring as taught by S1.  The suggestion/motivation to do so would have been to prevent a loop from forming due to SF in the major ring. Therefore, it would have been obvious to combine S1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 15, S1 and Y1 disclose the limitations of Claim 13.
S1 further discloses the below limitation:	wherein the sub-ring includes a logical sub-ring instance (S1 Fig 2 VRing 22A OR 22B).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include a logical sub-ring as taught by S1.  The suggestion/motivation to do so would have been to use a logical sub-ring such as a Virtual Ring in order to lower hardware requirements for the steps described herein. Therefore, it would have been obvious to combine S1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 16, S1 and Y1 disclose the limitations of Claim 13.
S1 further discloses the below limitation:	wherein the instructions to unblock comprise instructions to unblock the RPL by RPL owner node and RPL neighbor node on the sub-ring (S1 Par 2 RPL Owner Node is responsible for unblocking its end of the RPL … the RPL Neighbor Node may also participate in the blocking or unblock its end of the RPL).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include unblocking an RPL by being performed by both nodes sharing that connection as taught by S1.  The suggestion/motivation to do so would have been to ensure that the RPL blockage is removed once the issue caused by SF has been addressed. Therefore, it would have been obvious to combine S1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 17, S1 and Y1 disclose the limitations of Claim 13.
S1 does not disclose the below limitation:	wherein the instructions to propagate comprise instructions to send the SF message with a sub-ring ID on a sub-ring port.
In the same field of endeavor of using RPL blockage to prevent loops in ring networks, Y1 does disclose the below limitation:	wherein the instructions to propagate comprise instructions to send the SF message with a sub-ring ID on a sub-ring port (Y1 Par 83 node E12E (sub-ring node) may detect the failure and may send out a R-APS request message inside the sub-ring to coordinate protection switching with the nodes in the sub-ring).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include sending an R-APS message inside a sub-ring as taught by Y1.  The suggestion/motivation to do so would have been to perform RPL at the sub-ring level in response to receiving an SF to ensure that the sub-ring does not get stuck in a loop. Therefore, it would have been obvious to combine S1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 18, S1 and Y1 disclose the limitations of Claim 13.
S1 does not disclose the below limitation:	wherein the SF message is received from a network node on the major ring.
In the same field of endeavor of using RPL blockage to prevent loops in ring networks, Y1 does disclose the below limitation:	wherein the SF message is received from a network node on the major ring (Y1 Par 83 node B12B (major ring node) may detect the failure and send a R-APS message to the nodes in the primary ring).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include detecting the SF at a node in the major ring as taught by Y1. Examiner notes that while S1 likely teaches this limitation as it discloses SF messages in a major ring, it doesn’t explicitly disclose that the SF is detect in the major ring. Therefore, examiner has elected to rely on the Y1 reference to teach this limitation explicitly.  The suggestion/motivation to do so would have been to detect an SF and respond, such as by RPL node blocking, in order to prevent a loop from forming in the major ring. Therefore, it would have been obvious to combine S1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 19, S1 and Y1 disclose the limitations of Claim 13.
S1 further discloses the below limitation:	wherein the major ring is in the ring protection switching state due to the first ring link failure (S1 Fig 4 demonstrates the major ring entering ring protection switching state in response to link failure).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include placing the major ring into a ring protection state in response to receiving an SF associate with the major ring as taught by S1.  The suggestion/motivation to do so would have been to prevent a loop from forming due to SF in the major ring. Therefore, it would have been obvious to combine S1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 20, S1 and Y1 disclose the limitations of Claim 13.
S1 further discloses the below limitation:	further comprising instructions to propagate R-APS No Request (R-APS NR) messages to the sub-ring, wherein the R-APS NR messages are received, upon restoration of the first ring link failure or the second ring link failure, from nodes adjacent to restored link (S1 Par 31 when link failure is restored, nodes 12C, 12D accept new R-APS … for example, node 121 receives an R-APS (NR) message with a higher Node ID from the node 12C and unblocks its ring port; see also Fig 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include sending R-APS NR messages to the after restoration of a failed link as taught by S1.  The suggestion/motivation to do so would have been to restore the sub-ring to normal working order after a link failure has been corrected. Therefore, it would have been obvious to combine S1 and Y1 to obtain the invention, as specified in the instant claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        

/JAMAL JAVAID/Primary Examiner, Art Unit 2412